 312DECISIONSOF NATIONALLABOR RELATIONS BOARDThe CityPublic Service Board of San AntonioandAssociation de Obreros Mexico-Americanos, Peti-tioner.Case 23-RC-3678June 7, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND PENELLOOn August26, 1971,the Associacion de ObrerosMexico-Americanos(herein called the Petitioner)filedwith the Regional Director for Region 23 apetition alleging that a question affecting commerceexisted concerning the representation of employeesof theCityPublic Service Board of San Antonio(herein called the Employer)and requesting aninvestigationand certification of representativespursuant to Section 9(c) of the National LaborRelations Act, as amended.On August 30, 1971, theRegionalDirector administratively dismissed thepetition on the ground that the Employer was apolitical subdivision rather than an employer withinthemeaning of Section 2(2) of the Act. Thereafter,thePetitioner filed a request for review with theNational Labor Relations Board. On October 27,1971, the Board issued an order concluding that therequest for review raised substantial and materialissues which could best be resolved after a hearing,reinstating the petition,and directing a hearing.Pursuant to notice,a hearing was held beforeHearing Officer Michael Dunn.At the close of thehearing, the Hearing Officer,by direction of theRegionalDirector for Region 23, transferred thiscase to the NationalLaborRelations Board fordecision.Thereafter,the Petitioner,the Joint Interve-nors,)and the Employer filed briefs,2and the JointIntervenors filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error.They are hereby affirmed.Upon the entire record in this case,theBoardfinds:The Employer is a public utility engaged in thedistribution of gas and electricity to customers in SanAntonio, Texas, and certain surrounding areas. It is anonprofit organization and pays no dividends. Priorto 1942, San Antonio's gas and electric systems wereoperated by a privately owned utility,theSanIInternational Brotherhood of Electrical Workers, Locals 500, 831, and1019,AFL-CIO, werepermitted to intervene jointly on the basis of ashowing of interestAntonio Public Service Company. In 1942, the CityofSanAntonio purchased the gas and electricsystemsunder an "Ordinance and Indenture,"passed by the city commission, authorizing theissuanceof $35 million in revenue bonds to acquireallof the property owned by the private company.This ordinance and indenture was superseded in1951by a trust indenture, passed by the citycommission, authorizing the issuance of $26.3 millionof City of San Antonio Electric and Gas RevenueRefunding Bonds to refund the bonds issued in 1942.This indenture, under which the City Public ServiceBoard now operates, was similar to the 1942indenturebut also authorized the issuance ofimprovement revenue bonds to finance improve-ments and extensions of the gas and electric systems.Such bonds have been issued under a number ofsupplemental indentures passed by the city council,which replaced the city commission as the governingbody of San Antonio. The bonds were secured bymortgaging the various properties owned by theEmployer and described in the indentures; themortage deeds refer to the city of San Antonio as theowner of the properties.The indenture provides that the Employer is to beoperated by a board of trustees, which is "vested withall of the powers of the City with respect . . . to" themanagement and operation of the gas and electricsystems and the expenditure and application of therevenues therefrom, and "may manage and conductthe affairs of the systems with the same freedom andin the same manner ordinarily employed by theBoard of Directors of private corporations operatingproperties of a similar nature." The indenture statesthat certain actions are to be taken by "the Board ofTrustees" and others by "the City, acting through theBoard of Trustees."There are five members of the board of trustees,four elected for 5-year terms who may be reelectedonce and one, the mayor of San Antonio,ex officio.The mayor receives no additional compensation forserving on the board of trustees; the other trusteesreceive $2,000 per year, except that the chairmanreceives $2,500. The original trustees, other than themayor, were appointed by the city commissioners,and their names were set forth in the indenture. Sincethat time, all vacancies have been filled by vote of amajority of the remaining trustees; approval by thecity council is not required but has been obtained asa courtesy. Trustees other than the mayor may beremoved for cause by unanimous vote of the othertrustees.The board of trustees administers the gas and2The requestof the Petitioner and theEmployerfor oral argument ishereby denied,as the record, including the briefs,adequately presents theissues and the positions of the parties.197 NLRB No. 48 CITY PUBLICSERVICE BOARDOF SAN ANTONIOelectric systems in essentially the same manner that aprivate corporation is administered by its board ofdirectors. It meets once a month for about an hour todecide general policy questions, while day-to-dayadministration is in the hands of a general managerappointed by the board. These board meetings areopen to the public, as required by statute.The Employer's records are considered publicrecords, and the city council has the right to inspectthe Employer's books at any time. The indenturerequires the Employer to submit an annual financialreport to the city. This report includes an audit by anationallyknown firm and is published in anewspaper of general circulation. The Employer alsogives the city council copies of its budgets, butapproval by the latter is not required. The Employerdoes its own purchasing, and can spend money forany purpose authorized by the indenture. However,if the Employer needs more funds, it must ask thecity council to issue bonds.The Employer bills customers for gas and electricservices and collects fees for garbage picked up bythe city; it retains all funds in bank accounts underits own name, except that the revenue from garbagecollection goes into the city's general fund. TheEmployer pays no income taxes or real estate taxes.Under a 1960 amendment to the trust indenture,however, the Employer must pay the city 14 percentof its gross revenue each month in lieu of taxes. Partof this payment is in the form of gas and electricservices and installation of street and traffic lightingsystems; the remainder is in cash.The Employer enters into contracts in its ownname. It has title to personal property, which it buysand sells as it wishes. However, title to real propertyused by the Employer is in the name of the city, andsuch property may be sold only when the city councilpasses an ordinance authorizing such sale. Revenuesderived from the sale of real property go into theEmployer's general fund.The Employer has the power of eminent domain,and may condemn property belonging to the State oritspoliticalsubdivisions,but the city, not theEmployer, obtains title to property acquired bycondemnation. Its power in this respect is unlike thatof privately owned utilities in Texas, which have thepower of eminent domain but may not condemn theproperty of the State or its political subdivisions. TheEmployer cannot sue in its own name; it bringscondemnation suits in the name of "The City of SanAntonio, acting by and through the City PublicServiceBoard of San Antonio." The statute of3The hearing was held before the enactment of the Equal EmploymentOpportunity Act of 1972, which makes States and their political subdivi-sions subject to Title Vl1 of the Civil Rights Act of 19644A three fudge U S district court upheldthis statutein a suit brought by313limitations has been held inapplicable in suits by theEmployer, while a statute requiring that notice ofintent to bring a claim against the city for personalinjury be given within 90 days of the injury has beenapplied tosuitsagainst the Employer.Ifthe city council were dissatisfied with theEmployer's operation of the gas and electric systems,it could call a referendum to approve the issuance ofgeneral obligation bonds to refund the bonds whichfinance the operations of the Employer. This wouldamount to abolishing the City Public Service Board.The officials of the city would then decide whether tooperate the gas and electric systems directly, create anew structure to operate them, or sell them to aprivate company.The Employer's board of trustees determines theterms and conditions of employment for all employ-eeswithout obtaining the approval of the citycouncil.The employees are not subject to thejurisdiction of the city's civil service commission;and are hired by the Employer's employmentdepartment, rather than by the central personnelofficewhich hires municipal employees. The Em-ployer has its own recruitment program and hasadvertised job openings in The Wall Street Journalunder its own name. The employees are paid by theEmployer. They have a separate retirement plan, aseparate health insurance program, and their owncredit union, and must follow a grievance procedureapplicable only to employees of the Employer. Theyare not covered by the state workmen's compensa-tion law, but are covered by social security, theEmployer having elected to withhold and pay socialsecurity taxes in 1957. The Employer does not filereports under the Fair Labor Standards Act. It filesannual reports with the EEOC, giving the breakdownby race, ethnic background, and sex of employees invarious job categories, but at the date of the heanng3was not required to file such reports. Although aTexas statute prohibits political subdivisions frombargaining collectively or entering into collective-bargaining contracts with labor organizations,4 theEmployer has held periodicmeetingswith represent-atives of the Joint Intervenors for many years. Atthese meetings, wages and conditions of employmentare discussed; the current working conditions are setforth in an unsigned memorandum of agreement. Inan agreement signed by the Employer'sgeneralmanager andassistantgeneral manager and repre-sentativesof the Joint Intervenors, the generalmanager agreed to recommend certain changes inwages and working conditions to the board ofmembers of the Petitioner employedby the EmployerAlan,z v City of SanAntonio,CivilActionNo SA 70 CA 304 (W.D Tex.),decided September21, 1971 314DECISIONS OF NATIONALLABOR RELATIONS BOARDtrustees. This agreement provided fora reopening ofdiscussions "for the purpose of considering therequest for `dues checkoff' and `exclusive bargainingrights.' "The Petitioner and the Joint Intervenor contendthat the City Public Service Board is an "employer"within the meaning of Section 2(2) of the Act. TheEmployer contends that it is an agency of the city ofSan Antonio and is thus exempt from the Board'sjurisdiction as a political subdivision of the State ofTexas.We find merit in the Employer's contention. TheBoard has held that the "political subdivision"exemption in Section 2(2) of the Act encompassesentitles which are either created directly by the State,or administered by individuals who are responsibleto public officials or to the general public. In theinstant case, the Employer was created by a cityordinance enacted pursuant to a state statutespecifically authorizing home rule cities to acquireand operate gas and electric systems. Its operationswere financed initially by bonds issued with theapprovalof the city commission,' and are stillfinanced in part by additional bond issues requiringthe city council's approval. The city council, bycalling a referendum to refund those bonds and issuenew ones, could abolish the Employer. In addition,the original trustees were appointed by elected publicofficials-the city commissioners-and were vestedwith the powers of the city with respect to themanagement and operation of the gas and electric5N L R B v Natural Gas Utility District of Hawkins County, Tennessee,402 U S 600systems.An elected public official-the mayor-isanex officiomember of the board of trustees.It isthus apparent that the Employer satisfies thecriteria established by the Board for determiningpolitical subdivision status.We note, in addition, thata number of factors considered by the SupremeCourt in theHawkins Countycases are also presenthere: the Employer has the power of eminent domainand can exerciseitagainstgovernmentalentities; itpays no income or real estate taxes, and income fromitsbonds is exempt from taxation; its records arepublic records; its trustees receive nominal or nocompensation; and coverage of its employees undersocial security is voluntary rather than mandatory.Furthermore, the Employer can sue or be sued onlyin the name of the city; the title to the real property ituses is inthe name of the city; and the sale of suchproperty requires the approval of the city council.The factors relied on by the Petitioner, including theEmployer's autonomy in day-to-day operations andin labor relations, are not controlling.6As we have concluded that the City Public ServiceBoard is a political subdivision exempt from thecoverage of the Act, rather than an "employer"within the meaning of Section 2(2) of the Act, weshall dismiss this petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.6HawkinsCounty, supra, Fayetteville-LincolnCountyElectricSystem,183NLRB No. 19